Citation Nr: 1417000	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-15 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE
Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill) beyond the delimiting date of September 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother and Mr. WG


ATTORNEY FOR THE BOARD

J. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from June 1982 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Processing Center (RPC) in Buffalo, New York that denied the Veteran's request for an extension of his Montgomery GI Bill (MGIB) education benefits past his delimiting date of September 1, 2010.  

In April 2012 the Veteran and supporting witnesses testified before the undersigned Veterans Law Judge by videoconference from the VA Medical Center in Lebanon, Pennsylvania.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran was honorably discharged from service in August 2000 after completing more than three years of active service.

2.   The Veteran submitted a timely request for extension of eligibility for educational assistance under 38 U.S.C.A. Chapter 30 prior to his delimiting date of September 1, 2010.

3.  The Veteran did not have a physical or mental disability that prevented him from completing his course of training during his 10-year period of eligibility.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for receiving Chapter 30 educational benefits beyond September 1, 2010, are not met.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.1033, 21.7050, 21.7051 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations under the Veterans Claims Assistance Act (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in educational benefits situations, which are governed by Chapter 30 of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) and Sims v. Nicholson, 19 Vet. App. 453 (2006).  

Nonetheless, the Board points out that the Veteran was provided during the course of the appeal with a copy of the decision denying the benefit claimed.  A Statement of the Case (SOC) in April 2011 responded to the arguments and assertions voiced in the Veteran's Notice of Disagreement, identified the evidence considered, and advised the Veteran of the reasons why the claim remained denied.     

The Veteran has been afforded a hearing before the Board, at which he and two supporting witnesses presented testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the reasons why he had been unable to complete his course of training prior to the expiration of his 10-year eligibility period as defined by his delimiting date.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Veteran has not asserted, and the file does not show, that there are any entities having additional evidence that should be pursued prior to appellate review.  The Board finds that under the circumstances the RO has satisfied any extant duties to notify and assist the Veteran, and that adjudication of the appeal at this point presents no risk of prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Therefore, as all relevant evidence has been received, the Board may proceed with adjudication of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Applicable Legal Principles

Generally, an individual may be entitled to educational assistance under Chapter 30 if he or she first entered onto active duty as a member of the Armed Forces after June 30, 1985 continued on active duty without a break in service for three years thereafter.  38 U.S.C.A. § 3011(a)(1)(B) (West 2002 & Supp. 2013); 38 C.F.R. § 21.7042 (2013).

Most individuals are entitled to 36 months of assistance.  38 C.F.R. § 21.7072(a).

Except under specified limited circumstances, VA will not provide basic educational assistance to a veteran or servicemember beyond 10 years of the date of the veteran's last discharge or release from a period of active duty of 90 days or more 
of continuous service.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2013); 38 C.F.R. § 21.7050(a).

The time period for filing a claim for an extended period of eligibility for education benefits is one year from the date when the eligible individual's original period of eligibility ended; or, one year from the date on which the eligible individual's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).

VA shall grant an extension of the applicable delimiting period, provided: (1) the veteran applies for an extension with the time specified in 38 C.F.R. § 21.1033(c) as noted above; and, (2) the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a mental or physical disability that did not result from the veteran's willful misconduct.  It must be clearly established by medical evidence that such a program was medically infeasible.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2013); 38 C.F.R. § 21.7051(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Veteran is shown to have served on active duty from June 1982 to August 2000.  He accordingly meets the threshold requirement under 38 C.F.R. § 21.7042 for eligibility to participate in the MGIB.  His delimiting date is shown to be September 1, 2010, ten years after discharge from service.  38 C.F.R. § 21.7050.

The file does not show, and the Veteran has not asserted, that he had any periods of qualifying active duty after August 2000 that might extend his delimiting date.

A VA eligibility certificate dated in April 2009 shows that the Veteran had 34 months and 16 days of educational benefits remaining, but that all benefits had to be used prior to September 1, 2010.

The Veteran submitted the instant request for extension of delimiting date in March 2009, which is within his 10-year eligibility period for benefits.  His request for extension is accordingly timely under 38 C.F.R. § 21.1033(c).  Further, the first element of 38 C.F.R. § 20.7051(a) is met.  Therefore, resolution of the appeal hinges on whether the veteran was prevented from initiating or completing the chosen program of education because of a mental or physical disability.  38 C.F.R. § 21.7051(a)(2).

The file contains a June 2007 Report of Change in Student Status (VA Form 
21-1999b) showing the Veteran discontinued his course of instruction at McCann School of Business Technology (McCann) in May 2007 for "personal reasons."

In his request for extension of delimiting date, the Veteran has asserted in 
his correspondence to VA and his testimony before the Board that he had to discontinue his course of training at McCann after using only 11/2 months of his MGIB benefits because he had to care for his daughter, who had just given birth to a premature baby.  The baby required several weeks of hospital treatment, and after the baby was discharged from the hospital there was a danger that the baby would be placed in a foster home; to prevent this, the baby was placed in the custody of the Veteran's mother.  Because the Veteran's mother was still working, the Veteran did not resume his college courses but rather devoted himself to helping his mother care for the baby.  The Veteran now requests extension of the eligibility period so that he can use the remaining 341/2 months of MGIB education benefits that that will otherwise be lost.  

The Veteran's daughter, Ms. BB, submitted a letter to VA in March 2009 affirming that the Veteran had been enrolled at McCann when she had her baby in May 2007, but he discontinued his college studies to devote himself full-time to caring for her and for the baby.  She credited the Veteran with essentially saving her life.
 
The Veteran's mother, Ms. CB, submitted a letter to VA in March 2009 stating that she was granted custody of the Veteran's baby grandchild in October 2007, but that she would have been unable to afford the time and expense to care for the child had it not been for the continuing contribution of the Veteran.  She reiterated this account in her testimony before the Board, and added that she continues to be the primary caregiver for the Veteran's daughter.   

Mr. WG testified before the Board that the Veteran assists his mother in caring for his daughter.  This is essential because the Veteran's mother is caring not only for her granddaughter (the Veteran's daughter) but also for her own elderly mother.  

Review of the evidence above demonstrates the Veteran did request an extension of the delimiting date in a timely manner.  However, he did not terminate his course of instruction in 2007 due to his own mental or physical disability.  The regulation does not imply that the delimiting date may be extended due to the mental or physical disability of a family member, and careful reading of the underlying statute shows that extension of eligibility may be considered for "an individual eligible for educational assistance" who is prevented from completing the chosen program of education because "such individual" had a mental or physical disability; see 38 U.S.C.A. § 3031(d).  Thus, the Board can find no basis on which to allow the present Veteran an extension of delimiting date based on his family exigencies, even though they were undoubtedly very real.   

The Board has also carefully reviewed the provisions of 38 C.F.R. § 21.1750, which details the specific circumstances in which the 10-year limitation does not apply, but none of those circumstances apply in this case.   

The Veteran has raised equitable arguments that he paid $1,200.00 into the 
MGIB during service and it is unfair to deprive him of the unused 341/2 months 
of educational support.  He further reports that he lives in an area of high unemployment and thus needs the additional training to improve his situation in life, and continued VA educational benefits are essential for getting such training.  While the Board is sympathetic toward the Veteran, the Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Whereas the evidence in this case demonstrates that the Veteran was not prevented from completing his course of instruction within the period of eligibility due to his own mental or physical disability, his request for extension of the delimiting date must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, and that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

The claim for an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill) beyond the delimiting date of September 1, 2010, is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


